662 So. 2d 1026 (1995)
CITY OF DUNNELLON, etc., Appellant,
v.
Luis F. ARAN and Ian Hay, Appellee.
No. 95-0007.
District Court of Appeal of Florida, Fifth District.
November 17, 1995.
*1027 Craig A. Dennis and John A. Grant of Dennis & Bowman, P.A., Tallahassee, for Appellant.
Louis E. Hatcher of Law Offices of Michael A. Smith, Dunnellon, for Appellee.
HARRIS, Judge.
The controlling issue in this case is whether the failure to announce the names of those persons participating in a closed attorney-client session is a violation of the Florida Government-in-the-Sunshine Law. The trial court found that the mayor's failure to disclose the names of the lawyer from the City Attorney's Office and the lawyers from a specially retained out-of-town law firm violated the terms of section 286.011(8)(d), Florida Statutes which reads:
The entity shall give reasonable public notice of the time and date of the attorney-client session and the names of the persons who will be attending the session. The session shall commence at an open meeting at which the person chairing the meeting shall announce the commencement and estimated length of the attorney-client session and the names of the persons attending. ... (emphasis added).
The City urges that when the mayor announced that the attorneys hired by the City would attend the session, his "substantial compliance" was sufficient to satisfy the statute. We disagree and affirm the trial court.
Based on the history of the Sunshine Law and the carefully drafted and detailed provisions of this exception to it, we find the legislature intended that a strict construction be applied. The clear requirements of the statute are neither onerous nor difficult to satisfy.
AFFIRMED.
PETERSON, C.J., and W. SHARP, J., concur.